Russell, C. J.
Although the proceedings in the case were irregular, it appears that the judgment of the magistrate in “dismissing” the illegality was in fact a finding by the court that there was no merit in the grounds of illegality. This judgment was based upon some evidence which might have authorized it; and it would serve no good purpose to reverse the judgment of the superior court in overruling the certiorari, merely because of the irregular way in which the final judgment was reached. Judgment affirmed.